DETAILED ACTION
This action is in response to the application filed 28 February 2020, claiming benefit back to 17 September 2019.
	Claims 1 – 14 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5, 6 – 9, 10 – 12, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Independent claim 1 recites the limitations of set an allowable range of a degradation state of a secondary battery to be used in the battery product and  provide an outside with a remanufacturing plan relating to the battery product based on the diagnostic data. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the human mind, but for the recitation of generic computer components.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

	Independent claim 6 recites the limitations of provide a collection condition to collect a first secondary battery corresponding to first battery data included in the battery data of the collectable secondary battery, for an owner of the first secondary battery. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the human mind, merely performing insignificant extra-solution activities but for the recitation of generic computer components.  

	Independent claim 10 recites the limitations of acquires battery data including diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle and registers the diagnostic data included in the battery data, in a database1. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

	Independent claim 13 recites the limitations of transmit specification data representing required performance of a battery product to a remanufacturing support server; and receive from the remanufacturing support server a remanufacturing plan of the battery product which includes battery data of a secondary battery that is collectable to be used in the battery product and which is created using the specification data. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the human mind, merely performing insignificant extra-solution activities (e.g. sending and receiving data),2 but for the recitation of generic computer components.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

	Independent claim 14 recites the limitations of transmits diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle to a battery database management server; and receiving from a battery collection support server a collection condition to collect the secondary battery of the vehicle, which is created using the diagnostic data. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the human mind, merely performing insignificant extra-solution activities (e.g. sending and receiving data),3 but for the recitation of generic computer components. The mere nominal recitation of a generic computer comprising a processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 recites acquire specification data representing required performance of a battery product and acquire diagnostic data indicating a diagnostic result of a degradation state of a secondary battery mounted on a vehicle, the diagnostic result of the degradation state of the secondary battery falling within the allowable range as the battery product; however these steps are recited at a high level of generality, and amount to mere data gathering, which is a form of insignificant extra-solution activity4;
	Claim 6 recites acquire a remanufacturing plan of a battery product including battery data of a secondary battery which is collectable to be used in the battery product; however this step is recited at a high level of generality, and amount to mere data gathering, which is a form of insignificant extra-solution activity;
	Claim 10 recites the limitations of acquires battery data including diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle and registers the diagnostic data included in the battery data, in a database, however not only are these mental steps, they also amount to mere data gathering, which is a form of insignificant extra-solution activity;
	Claim 13 recites the limitations of transmit specification data representing required performance of a battery product to a remanufacturing support server; and receive from the remanufacturing support server a remanufacturing plan of the battery product which includes battery data of a secondary battery that is collectable to be used in the battery product and which is created using the specification data, however not only are these mental steps, they also amount to mere data gathering, which is a form of insignificant extra-solution activity; and 
	Claim 14 transmits diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle to a battery database management server; and receiving from a battery collection support server a collection condition to collect the secondary battery of the vehicle, which is created using the diagnostic data, however not only are these mental steps, they also amount to mere data gathering, which is a form of insignificant extra-solution activity. 
	The independent claims further recite a processor, however it is also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not 

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.
Claims 2 – 5 merely further describe the data used and recite further mental steps;
Claims 7 – 9 merely further describe the data used and recite further mental steps; and 
Claims 11 and 12 merely further describe the data used and recite further mental steps;

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a processor, a computer comprising a processor] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that 5  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., pages 32 - 34, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 – 9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kurimoto et al. (U.S. 2020/0290477 hereinafter Kurimoto ‘477)

In respect to claim 6, Kurimoto ‘477 discloses a battery collection support server comprising a processor (see at least FIG. 3, 201) configured to:
	acquire a remanufacturing plan of a battery product including battery data of a secondary battery which is collectable to be used in the battery product (see at least [0054] <Battery Distribution Model> [0055] FIG. 1 is a view showing a battery distribution model in a first embodiment. Referring to FIG. 1, in the battery distribution model, used batteries 710 to 730 mounted on vehicles 71 to 73, respectively, are collected. Collected batteries 710 to 730 are recycled through a process handled by a collection service provider 81, a test service provider 82, a reconditioning service provider 83, a manufacturer 84, and a dealer 85 ( or a recycler 86). In this process, a variety of information about the batteries is managed by a recycling server 9. Then, a battery mounted on a vehicle 7 of a certain user is replaced with a recycled battery; see further [0058] Reconditioning service provider 83 performs processing for reconditioning a module determined as recyclable by test service provider 82. By way of example, reconditioning service provider 83 restores a full charge capacity of the module by charging the module to an overcharged state. However, for a module determined as having less performance degradation  see further [0060] Dealer 85 sells the battery manufactured by manufacturer 84 for vehicle use or for stationary use in a house or the like. In the present embodiment, vehicle 7 is brought to dealer 85 and dealer 85 replaces the battery of vehicle 7 with a reuse product or a rebuilt product manufactured by manufacturer 84) ; and
	provide a collection condition to collect a first secondary battery corresponding to first battery data included in the battery data of the collectable secondary battery, for an owner of the first secondary battery (see at least [0056] More specifically, collection service provider 81 collects used batteries 710 to 730 from vehicles 71 to 73. It should be noted that, although FIG. 1 shows only three vehicles due to space restriction, batteries are actually collected from a larger number of vehicles. Collection service provider 81 disassembles the collected batteries and takes out a plurality of modules from the batteries. Each module is provided with identification information (ID) for identifying the module, and information on each module is managed by recycling server 9. Therefore, collection service provider 81 transmits the ID of each module taken out of a battery to recycling server 9, using a terminal (not shown); see further [0144] As described in FIG. 9, in fee plan B, lease fee F is set to lowest fee Z also after capacity retention ratio Q falls below 80%. In contrast, in fee plan C, lease fee F after capacity retention ratio Q falls below 80% is set to be higher than lowest fee Z, and is set to Y in the example shown in FIG. 14. [0145] When lease fee F is set high even though the  decrease of capacity retention ratio Q of battery 15 progresses and the EV travel distance of vehicle 1 decreases as described above, the user has to pay, for battery 15 having a reduced value, a fee higher than the amount of money that is commensurate with the value. Hence, the user is motivated to stop using vehicle 1 (cancel lease of vehicle 1) and return vehicle 1 to the lease company. Thereby, the lease company can collect battery 15 before deterioration thereof progresses excessively, and determine whether to recycle collected battery 15). 

In respect to claim 7, Kurimoto ‘477 discloses the battery collection support server of claim 6, wherein: the processor is configured to acquire the battery data included in the remanufacturing plan as a result of search for the secondary battery that is collectable as the secondary battery to be used in the battery product, from a database in which battery data of a secondary battery mounted on a vehicle is registered (see at least [0084] Battery information database 21 stores "battery information" (see FIG. 11), which is information indicating the state of battery 15 mounted on each vehicle 1. Lease contract information database 22 stores "lease contract information" (see FIG. 12), which is information obtained when the user makes a lease contract for battery 15 mounted on each vehicle 1; see further [0056] More specifically, collection service provider 81 collects used batteries 710 to 730 from vehicles 71 to 73. It should be noted that, although FIG. 1 shows only three vehicles due to space restriction, batteries are actually collected from a larger number of vehicles. Collection service provider 81 disassembles the collected batteries and takes out a plurality of modules from the batteries. Each module is provided with identification information (ID) for identifying the module, and information on each module is managed by recycling server 9. Therefore, collection service provider 81 transmits the ID of each module taken out of a battery to recycling server 9, using a terminal (not shown)); and 
	the processor is configured to determine the collection condition to collect the first secondary battery based on the result of search from the database (see further [0145] When lease fee F is set high even though the decrease of capacity retention ratio Q of battery 15 progresses and the EV travel distance of vehicle 1 decreases as described above, the user has to pay, for battery 15 having a reduced value, a fee higher than the amount of money that is commensurate with the value. Hence, the user is motivated to stop using vehicle 1 (cancel lease of vehicle 1) and return vehicle 1 to the lease company. Thereby, the lease company can collect battery 15 before deterioration thereof progresses excessively, and determine whether to recycle collected battery 15).

In respect to claim 8, Kurimoto ‘477 discloses the battery collection support server of claim 7, wherein the processor is configured to determine the collection condition based on at least one of diagnostic data of the first secondary battery, data regarding the owner of the first secondary battery and data regarding a vehicle mounted with the first secondary battery (see at least [0145] When lease fee F is set high even though the decrease of capacity retention ratio Q of battery 15 progresses and the EV travel distance of vehicle 1 decreases as described above, the user has to pay, for battery 15 having a reduced value, a fee higher than the amount of money that is commensurate with the value. Hence, the user is motivated to stop using vehicle 1 (cancel lease of vehicle 1) and return vehicle 1 to the lease company. Thereby, the lease company can collect battery 15 before deterioration thereof progresses excessively, and determine whether to recycle collected battery 15).

In respect to claim 9, Kurimoto ‘477 discloses the battery collection support server of claim 6, wherein the collection condition includes at least one of an amount of money to purchase the first secondary battery, an amount of money to be paid by the owner of the first secondary battery when the first secondary battery is replaced with a second secondary battery, an amount of money to be paid to the owner of the first secondary battery when the first secondary battery is replaced with a third secondary battery, and an expiration date of the
collection condition (see at least [0060] Dealer 85 sells the battery manufactured by manufacturer 84 for vehicle use or for stationary use in a house or the like. In the present embodiment, vehicle 7 is brought to dealer 85 and dealer 85 replaces the battery of vehicle 7 with a reuse product or a rebuilt product manufactured by manufacturer 84; see further [0064] In the present embodiment, there is established a system that leases a battery to a user so as to prevent a reduction in the value of the battery and increase the amount of collected recyclable batteries. This system is referred to as a "battery lease system").

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kurimoto (U.S. 2013/0090872). 

In respect to claim 10, Kurimoto discloses a battery database management server comprising a processor configured to:
	acquires battery data including diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle; and	registers the diagnostic data included in the battery data, in a database (see at least [0118] The data station 1000 is a battery information management unit including a receiver 1010, a history record information storage unit 1020, and a decision unit 1030. The data station 1000 also functions as a battery management apparatus. The receiver 1010 receives the data transmitted from the transmitter 320 of the external battery charger 300. The history record information storage unit 1020 stores therein the data received by the receiver 1010 as history record information. The history record information storage unit 1020 stores therein the history record information of batteries of a plurality of vehicles (measured values of full charge capacity and information of dates and times when the values were measured) and the identification information of the battery packs 10 whose history record information is recorded. The history record information and the identification information are stored in a manner that they associate with each other; see further [0127] Referring to FIG. 3, L1 is a reusability threshold of the full charge capacity. Any ones of the stacks 12 having the full charge capacity values equal to or below the reusability threshold of the full charge capacity are determined as unreusable. The other stacks 12 having the full charge capacity values larger than the reusability threshold of the full charge capacity are determined as reusable).

In respect to claim 12, Kurimoto discloses the battery database management server of claim 10, wherein the processor registers date/time data indicating date and time when a degradation state diagnosis corresponding to the diagnosis data was performed for the secondary battery ([0122] The measurement unit 110 of the vehicle 100 measures the full charge capacity of the battery pack 10 whenever necessary. The measurement unit 110 measures the full charge capacity by each stack 12, and measured value data thereby obtained is stored in the storage unit 130 with dates and times when the data was measured. The vehicle 100, whenever recharged by the external battery charger 300, communicates with the external battery charger 300 through the connecting portion 120 and connected portion 310. Whenever the battery pack 10 is recharged, the external battery charger 300 obtains the identification information and measured value data of the full charge capacity of the battery pack 10 mounted on the vehicle 100. The external battery charger 300 further obtains information of dates and times when the measured value data was obtained).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto (U.S. 2013/0090872) in view of Nishizawa (U.S. 2014/0019001).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto (U.S. 2013/0090872) in view of Nishizawa (U.S. 2014/0019001).

In respect to claim 1, Kurimoto discloses a remanufacturing support server comprising a processor configured to:
	set an allowable range of a degradation state of a secondary battery to be used in the battery product (see at least [0127] Referring to FIG. 3, L1 is a reusability threshold of the full charge capacity. Any ones of the stacks 12 [i.e. a secondary battery to be used in the battery product] having the full charge capacity values equal to or below the reusability threshold of the full charge capacity [i.e. an allowable range of a degradation state] are determined as unreusable. The other stacks 12 having the full charge capacity values larger than the reusability threshold of the full charge capacity are determined as reusable);
	acquire diagnostic data indicating a diagnostic result of a degradation state of a secondary battery mounted on a vehicle, the diagnostic result of the degradation state of the secondary battery falling within the allowable range as the battery product (see at least [0118] The data station 1000 is a battery information management unit including a receiver 1010, a history record information storage unit 1020, and a decision unit 1030. The data station 1000 also functions as a battery management apparatus. The receiver 1010 receives the data transmitted from the transmitter 320 of the external battery charger 300. The history record information storage unit 1020 stores therein the data received by the receiver 1010 as history record information. The history record information storage unit 1020 stores therein the history record information of batteries of a plurality of vehicles (measured values of full charge capacity and information of dates and times when the values were measured) and the identification information of the battery packs 10 whose history record information is recorded. The history record information and the identification information are stored in a manner that they associate with each other; see further [0129] In the case  here all of the stacks 12 of the battery pack 10 are reusable, the whole battery pack is reused. More
specifically, the battery pack 10 is reused when the full charge capacity values of all of the stacks 12 of the battery pack 10 are larger than the reusability threshold of the full charge capacity. Referring to FIG. 3, any of positions where the full charge capacity values of the stacks 12 are plotted are above the line Ll; see further [0130] 5-2. Rebuilding [0131] In the case where a part of the stacks 12 of the battery pack 10 are reusable but any other stacks 12 of the battery pack 10 are unreusable, it is decided that the battery pack 10 is rebuilt. More specifically, the battery pack 10 is rebuilt when the full charge capacity values of a part of the stacks 12 of the battery pack 10 are larger than the reusability threshold of the full charge capacity and the full charge capacity values of any other stacks 12 are equal to or below the reusability threshold of the full charge capacity. Referring to FIG. 3, positions where the full charge capacity values of a part of the stacks 12 are plotted are above the line L1, but a position where the full charge capacity value of the other
stack 12 is plotted is below the line Ll... [ 0134] In the case where none of the stacks 12 of the battery pack 10 is reusable, the whole battery pack is recycled. More specifically, the battery pack 10 is recycled when the full charge capacity values of all of the stacks 12 of the battery pack 10 are equal to or below the reusability threshold of the full charge capacity. Referring to FIG. 3, any of positions where the full charge capacity values of the stacks 12 are plotted are below the line Ll. [0135] In the case where the data station 1000 has no information relating to the battery pack 10, the battery pack 10 is determined as unreusable because it is costly to measure the full charge capacity data of the battery pack 10 not recorded in the data station 1000); and
	provide an outside with a remanufacturing plan relating to the battery product based on the diagnostic data (see at least [0142] It is decided in S108 that any reusable stacks 12 of the battery pack 10 are selected for rebuilding. A part of the stacks 12 of the battery pack 10 are gathered and reused in a rebuilt see further [0304] When it is decided that the battery pack 20 illustrated in FIG. 10 is rebuilt, a stack 12 whose capacity retention ratio is equal to or larger than 91 % is chosen as the stack 12E replacing the stack 12A. The degree of degradation of a stack 12 used for replacement should be equal to or smaller than the degrees of degradation of the reusable stacks 12 mounted on the user's vehicle. For example, a stack 12 whose capacity retention ratio is 91 % may be chosen as the stack 12E used for replacement. The capacity retention ratio of the stack 12E (91 % ) is equal to that of the stack 12B (91 % ) having the lowest capacity retention ratio among the stacks 12B, 12C and 12D.  [0305] The newly-built battery pack 20 has the stacks 12E, 12B, 12C, and 12D. This new battery pack 20 is put back in the vehicle, so that the vehicle is equipped with the stacks 12E, 12B, 12C, and 12D which are all good enough to be reused. [0306] The rebuilding according to the present embodiment replaces only seriously degraded one of the stacks 12 of the battery pack 20, reducing a user's cost burden. According to the embodiments 1 to 6, the transportation of batteries is performed by each battery pack to provide the battery pack to the user. In the present embodiment, it is enough that the stacks 12 are transported. Therefore, the present embodiment succeeds in reduction of transportation cost as compared to the embodiments 1 to 6).
	While Kurimoto discloses identification information of the battery and full charge capacity of a battery (see at least [0113] The measurement unit 110 is provided to measure a full charge capacity of each stack 12 whenever necessary. The full charge capacity is the status information of the battery used to determine a degree of degradation of each of the stacks 12 constituting the battery pack 10...; see further [0126] As described so far, the information of the battery packs 10 of a large number of vehicles 100 is collected and stored in the data station 1000. The history record information storage unit 1020 stores therein such a history record of the full charge capacity values as illustrated in FIG. 3 by each vehicle, meaning by each battery pack 10...; see further [0136] The method of reusing battery for in-vehicle batteries is described referring to a flow chart illustrated in FIG. 4. First, it is decided that the vehicle 100 no longer of use is discarded. The vehicle 100 is disassembled to retrieve the battery pack 10 equipped therein (S101). Next, identification information of the battery is obtained from the tag 11 of the battery pack 10 and checked by referring to the data station 1000 (S102). The identification information check may use software dedicated to such an information check. ), it may not explicitly disclose acquire specification data representing required performance of a battery product. 
	Analogous art Nishizawa discloses acquire specification data representing required performance of a battery product (see at least [0050] Subsequently, the battery performance forecast unit 2011 uses the forecast results of the vehicle life and the battery performance and updates the battery database 203 
	It would have been obvious to one of ordinary skill in the art to include in the identification information of the battery of Kurimoto the specific battery performance specifications as taught by Nishizawa since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of determining the required maximum performance, such as a maximum charge, in order to determine a degradation rate for each secondary battery. 

In respect to claim 2, the combined invention of Kurimoto and Nishizawa disclose the remanufacturing support server of claim 1, Nishizawa disclosing wherein:
	the required performance includes a life required for the battery product (see at least [0050] Subsequently, the battery performance forecast unit 2011 uses the forecast results of the vehicle life and the battery performance and updates the battery database 203 (step Sll 7). An example ofa data list of the forecast results of the vehicle life and battery performance of a plurality of vehicles is shown in FIG. 7. This data includes information of a battery ID for identifying the battery, a battery type for identifying the battery type, date of start of use of battery, initial capacity of battery, life travel distance of vehicle defined for each type of car, vehicle life forecasted date and time, and forecasted degradation ratio of total capacity of battery at end of vehicle life).
	Kurimoto, as combined with Nishizawa, discloses the processor is configured to set the allowable range of the degradation state of the secondary battery of the battery product to be equal to or greater than the life required for the battery product (see at least [0127] Referring to FIG. 3, L1 is a reusability threshold of the full charge capacity. Any ones of the stacks 12 [i.e. a secondary battery to be used in the battery product] having the full charge capacity values equal to or below the reusability threshold of the full charge capacity are determined as unreusable. The other stacks 12 having the full charge capacity values larger than the reusability threshold of the full charge capacity are determined as reusable).

In respect to claim 3, the combined invention of Kurimoto and Nishizawa disclose the remanufacturing support server of claim 1, wherein: the processor is configured to search a database, which registers diagnostic data indicating a diagnostic result of a degradation state of a secondary battery mounted on a vehicle, for diagnostic data indicating the diagnostic result of the degradation state of the secondary battery, which falls within the allowable range as the  battery product; and the processor is configured to create the remanufacturing plan based on a result of search of the database including the acquired diagnostic data (see at least [0118] The data station 1000 is a battery information management unit including a receiver 1010, a history record information storage unit 1020, and a decision unit 1030. The data station 1000 also functions as a battery management apparatus. The receiver 1010 receives the data transmitted from the transmitter 320 of the external battery charger 300. The history record information storage unit 1020 stores therein the data received by the receiver 1010 as history record information. The history record information storage unit 1020 stores therein the history record information of batteries of a plurality of vehicles (measured values of full charge capacity and information of dates and times when the values were measured) and the identification information of the battery packs 10 whose history record information is recorded. The history record information and the identification information are stored in a manner that they associate with each other; see further [0129] In the case  here all of the stacks 12 of the battery pack 10 are reusable, the whole battery pack is reused. More specifically, the battery pack 10 is reused when the full charge capacity values of all of the stacks 12 of the battery pack 10 are larger than the reusability threshold of the full charge capacity. Referring to FIG. 3, any of positions where the full charge capacity values of the stacks 12 are plotted are above the line L1; see further [0130] 5-2. Rebuilding [0131] In the case where a part of the stacks 12 of the battery pack 10 are reusable but any other stacks 12 of the battery pack 10 are unreusable, it is decided that the battery pack 10 is rebuilt. More specifically, the battery pack 10 is rebuilt when the full charge capacity values of a part of the stacks 12 of the battery pack 10 are larger than the reusability threshold of the full charge capacity and the full charge capacity values of any other stacks 12 are equal to or below the reusability threshold of the full charge capacity. Referring to FIG. 3, positions where the full charge capacity values of a part of the stacks 12 are plotted are above the line L1, but a position where the full charge capacity value of the other stack 12 is plotted is below the line Ll... [ 0134] In the case where none of the stacks 12 of the battery pack 10 is reusable, the whole battery pack is recycled. More specifically, the battery pack 10 is recycled when the full charge capacity values of all of the stacks 12 of the battery pack 10 are equal to or below the reusability threshold of the full charge capacity. Referring to FIG. 3, any of positions where the full charge capacity values of the stacks 12 are plotted are below the line Ll. [0135] In the case where the data station 1000 has no information relating to the battery pack 10, the battery pack 10 is determined as unreusable because it is costly to measure the full charge capacity data of the battery pack 10 not recorded in the data station 1000). 

In respect to claim 5, the combined invention of Kurimoto and Nishizawa disclose the remanufacturing support server of claim 3, wherein: date/time data indicating date and time when a degradation state diagnosis corresponding to the diagnosis data was performed for the secondary battery is registered in the database (see at least [0113] The measurement unit 110 is provided to measure a full charge capacity of each stack 12 whenever necessary. The full charge capacity is the status information of the battery used to determine a degree of degradation of each of the stacks 12 constituting the battery pack 10. The connecting portion 120 is connected to the external battery charger 300 when the battery pack 10 is recharged. The connecting portion 120 includes a connection terminal used for recharging the battery pack and a connector used to communicate with the PLC 140 and the external battery charger 300. In a storage unit 130, measured value data of the full charge capacity obtained by the measurement unit 110 is stored with dates and times when the data was measured; see further [0118] The data station 1000 is a battery information management unit including a receiver 1010, a history record information storage unit 1020, and a decision unit 1030. The data station 1000 also functions as a battery management apparatus. The receiver 1010 receives the data transmitted from the transmitter 320 of the external battery charger 300. The history record information storage unit 1020 stores therein the data received by the receiver 1010 as history record information. The history record information storage unit 1020 stores therein the history record information of batteries of a plurality of vehicles (measured values of full charge capacity and information of dates and times when the values were measured) and the identification information of the battery packs 10 whose history record information is recorded. The history record information and the identification information are stored in a manner that they associate with each other); and
	the processor is configured to search for battery data including diagnostic data indicating the diagnostic result of the degradation state of the secondary battery, which falls within the allowable range as the battery product, and date/time data indicating that a diagnosis of a degradation state corresponding to the diagnostic data was performed at a date and time which is later than reference
date and time (see at least [0126] As described so far, the information of the battery packs 10 of a large number of vehicles 100 is collected and stored in the data station 1000. The history record information storage unit 1020 stores therein such a history record of the full charge capacity values as illustrated in FIG. 3 by each vehicle, meaning by each battery pack 10. As illustrated in FIG. 3, the measured value of the full charge capacity is stored once in every three months after the battery pack 10 is mounted on the vehicle. However, the measurement intervals are not necessarily limited to every three months or equal intervals).

In respect to claim 13, Kurimoto discloses a vendor computer in a secondary battery reuse system, the vendor computer comprising a processor configured to: 
	transmit specification data [representing required performance] of a battery product to a remanufacturing support server (see at least [0120] The decision unit 1030 has a history record presence/ absence decision unit 1031 and a battery handling method decision unit 1032. The decision unit 1030 determines a degree of degradation of a battery and decides a method of reusing the battery by using the ; and 
	receive from the remanufacturing support server a remanufacturing plan of the battery product which includes battery data of a secondary battery that is collectable to be used in the battery product and which is created using the specification data (see at least [0142] It is decided in S108 that any reusable stacks 12 of the battery pack 10 are selected for rebuilding. A part of the stacks 12 of the battery pack 10 are gathered and reused in a rebuilt battery pack. Any stacks 12 still as good as reusable are used again as a product. The stacks 12 for which rebuilding is decided is combined and used in a battery pack and sold by a dealer in the market. The other unreusable stacks 12 should be recycled; see further [0304] When it is decided that the battery pack 20 illustrated in FIG. 10 is rebuilt, a stack 12 whose capacity retention ratio is equal to or larger than 91 % is chosen as the stack 12E replacing the stack 12A. The degree of degradation of a stack 12 used for replacement should be equal to or smaller than the degrees of degradation of the reusable stacks 12 mounted on the user's vehicle. For example, a stack 12 whose capacity retention ratio is 91 % may be chosen as the stack 12E used for replacement. The capacity retention ratio of the stack 12E (91 % ) is equal to that of the stack 12B (91 % ) having the lowest capacity retention ratio among the stacks 12B, 12C and 12D.  [0305] The newly-built battery pack 20 has the stacks 12E, 12B, 12C, and 12D. This new battery pack 20 is put back in the vehicle, so that the vehicle is equipped with the stacks 12E, 12B, 12C, and 12D which are all good enough to be reused. [0306] The rebuilding according to the present embodiment replaces only seriously degraded one of the stacks 12 of the battery pack 20, reducing a user's cost burden. According to the embodiments 1 to 6, the transportation of batteries is performed by each battery pack to provide the battery pack to the user. In the present embodiment, it is enough that the stacks 12 are transported. Therefore, the present embodiment succeeds in reduction of transportation cost as compared to the embodiments 1 to 6).
	Kurimoto may not explicitly disclose data representing required performance of a battery product. 
	Analogous art Nishizawa discloses data representing required performance of a battery product (see at least [0050] Subsequently, the battery performance forecast unit 2011 uses the forecast results of 
It would have been obvious to one of ordinary skill in the art to include in the identification information of the battery of Kurimoto the specific battery performance specifications as taught by Nishizawa since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of determining the required maximum performance, such as a maximum charge, in order to determine a degradation rate for each secondary battery. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto (U.S. 2013/0090872) in view of Kurimoto (U.S. 2013/0090872), in view of Nakamura et al. (U.S. 2001/0028238, hereinafter Nakamura).

In respect to claim 11, Kurimoto discloses the battery database management server of claim 10 (see Id.), wherein the diagnostic data included in the battery data is created by one of a controller of a secondary battery corresponding to the battery data and a charging apparatus which charges the secondary battery (see at least [0113] The measurement unit 110 is provided to measure a full charge capacity of each stack 12 whenever necessary. The full charge capacity is the status information of the battery used to determine a degree of degradation of each of the stacks 12 constituting the battery pack 10. The connecting portion 120 is connected to the external battery charger 300 when the battery pack 10 is recharged. The connecting portion 120 includes a connection terminal used for recharging the battery pack and a connector used to communicate with the PLC 140 and the external battery charger 300. In a storage unit 130, measured value data of the full charge capacity obtained by the measurement unit 110 is stored with dates and times when the data was measured. The storage unit 130 may store therein other data as well; see further [0114] 3-2. External Battery charger [0115] The external battery charger 300 includes a connected portion 310, a transmitter 320, and a charger 330. The connected portion 310 is connected to the connecting portion 120 of the vehicle 100. The connected portion 310 is provided with a connection terminal used to recharge the battery pack 10 of the vehicle 100, and a connector used to communicate with the vehicle 100. The transmitter 320 transmits the identification information recorded in the tag 11 and measured value data to a receiver 1010 of the data station 1000. The charger 330 recharges the battery pack see further [0126] As described so far, the information of the battery packs 10 of a large number of vehicles 100 is collected and stored in the data station 1000. The history record information storage unit 1020 stores therein such a history record of the full charge capacity values as illustrated in FIG. 3 by each vehicle, meaning by each battery pack 10. As illustrated in FIG. 3, the measured value of the full charge capacity is stored once in every three months after the battery pack 10 is mounted on the vehicle. However, the measurement intervals are not necessarily limited to every three months or equal intervals).
	Kurimoto may not explicitly disclose diagnostic data ... based on a result of a charging curve analysis of the secondary battery.
	Analogous art Nakamura discloses wherein the diagnostic data included in the battery data is based on a result of a charging curve analysis of the secondary battery (see at least [0010] The secondary battery which has been degraded with the repetition of charging and discharging cycle may be changed to a new one after required battery performance has not been effected thereby, but in accordance with their use like the preceding moving motor, the secondary battery may have to be changed to a new one before required battery performance has not been effected thereby. In this case, the degraded condition of the secondary battery must be determined before the required battery performance is not effected; see further [0189] In FIG. 3, a constant current which does not vary with time is used as a current for charging. Otherwise, a current which varies with time may be used. For example, by passing a charging current which varies with time, and then interrupting it, a voltage drop curve similar to that shown in FIG. 4 is obtained).
	It would have been obvious to one of ordinary skill in the art to include in the diagnostic data from a battery charger and battery controller of Kurimoto the charging curve analysis to determine degradation as taught by Nakamura since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using the charging curve change over time to determine a rate of battery degradation. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto (U.S. 2013/0090872) in view of Kurimoto (U.S. 2013/0090872), in view of Kurimoto et al. (U.S. 2020/0290477 hereinafter Kurimoto ‘477)

In respect to claim 14, Kurimoto discloses a user computer in a secondary battery reuse system, the user computer comprising a processor configured to: transmits diagnostic data representing a diagnostic result of a degradation state of a secondary battery mounted on a vehicle to a battery database management server (see at least  [0290] In the event of the maintenance or inspection, for . 
	Kurimoto may not explicitly disclose, however analogous art Kurimoto ‘477 discloses receiving from a battery collection support server a collection condition to collect the secondary battery of the vehicle, which is created using the diagnostic data (see at least [0145] When lease fee F is set high even though the decrease of capacity retention ratio Q of battery 15 progresses and the EV travel distance of vehicle 1 decreases as described above, the user has to pay, for battery 15 having a reduced value, a fee higher than the amount of money that is commensurate with the value. Hence, the user is motivated to stop using vehicle 1 (cancel lease of vehicle 1) and return vehicle 1 to the lease company. Thereby, the lease company can collect battery 15 before deterioration thereof progresses excessively, and determine whether to recycle collected battery 15).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the collection condition for secondary batteries of Kurimoto ‘477 with the determination of reusing or recycling batteries based on diagnostic data in Kurimoto. 
Thus, the simple combination of one known element with another producing a predictable result of determining conditions under which batteries will be collected for reuse or recycling renders the claim obvious. 
	
Allowable Subject Matter
Claim 4 would be allowable if  the independent claims were rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action, and if the claim were to be rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Obata; Hiroyuki (U.S. 20150093611), which discloses a secondary battery reuse method, vehicle drive power source, and vehicle;
Minarcin; Monika A. et al. (U.S 20120074960), which discloses an energy storage system energy capacity and capability monitor;
Xu; Ming et al. (U.S 20130085696), which discloses a method and system for obtaining degradation of battery using degradation model and parameters related to the degradation;
Zanarini; Alessandro et al. (U.S 20200058090), which discloses a method and device for determining a configuration for deployment of a public transportation system;
Schaffner; Lowell W. et al. (U.S 20140242420), which discloses a battery module system; and
Kanada; Ryo (U.S 20150369867), which discloses a battery management terminal and battery management system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) III.A. citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  
        2 See footnote 1, Id. 
        3 See supra. 
        4 See MPEP 2106.05(g). 
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).